RODGERS, Senior Judge.
The Borough of Braekenridge (Borough) appeals from an order of the Court of Common Pleas of Allegheny County that reversed the decision of the Braekenridge Zoning Hearing Board (ZHB) which denied the Alle-Kiski Homeless Project, Inc.’s (Alle-Kiski) validity challenge to the Borough’s zoning ordinance.
The issues raised and the arguments made to this Court by the Borough are the same as to those addressed by the trial court in its opinion.1 Our review of both the record and relevant case law indicates that the trial court correctly disposed of the issues and, accordingly, we affirm on the able and well-reasoned opinion of the Honorable James H. McLean in Alle-Kiski Homeless Project, Inc. v. Borough of Braekenridge, (Allegheny No.2085-95, Order and Opinion filed March 20, 1996), — Pa. D. & C. 4d — (19 ).
Judge PELLEGRINI concurs in result only.

. We note that the Borough initially argues that the trial court ignored the proper scope of review by substituting its evaluation and opinion in lieu of the ZHB’s. However, the question of whether a proposed use, as factually described in the application and the testimony, falls within a given zoning category in the ordinance is a question of law and, therefore, is subject to a court's review.